     Case 2:19-mj-01063-MRM Document 5 Filed 05/24/19 Page 1 of 1 PageID 19



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                        CASE NO.: 2:19-mj-1063-MRM

JOSUE MELENDEZ

 Judge:         Mac R. McCoy              Counsel for          Trent Reichling
                                          Government
 Deputy         Micki Janczewski          Counsel for          Russ Rosenthal
 Clerk:                                   Defendant:
 Court          Digital                   Pretrial/Probation   Jennifer Medrano
 Reporter
 Date/Time      May 24, 2019              Interpreter          N/A
                01:58 PM-02:11 PM
 Bench Time     13 Minutes


                             Initial Appearance - Rule 5 C:

Court advised defendant of rights. Federal Public Defender appointed for this hearing to
allow Defendant to obtain private counsel. Government proceeded by proffer. Defendant
requests an Identity Hearing.

Government seeking detention for reasons stated on the record. Defendant, through
counsel, requests a detention hearing be held.

Detention and Identity hearing(s) to be held on May 31, 2019, at 10:30 A.M. Hearings to
be scheduled by separate notice.

Defendant will be remanded to the U.S. Marshal pending future proceedings.
